 
 
I 
112th CONGRESS
2d Session
H. R. 4532 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2012 
Mr. Courtney introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale. 
 
 
1.Yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale 
(a)In generalHeading 9902.40.85 of the Harmonized Tariff Schedule of the United States (relating to yarn of carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for retail sale) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
